Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The amendment and the Request for Continuing Examination filed on 01/19/2021 have been entered. Claims 1-7 and 9 remain pending in the application. Claims 1, 3, and 5 have been amended and claim 8 has been canceled by the Applicant.  Previous objections to the drawings and the specification have been withdrawn in light of Applicant’s amendment to the specification which is entered. Previous claims 1-9 rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been partially withdrawn in light of Applicant’s amendment to claim 1. 
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on application KR 10-2017-0170635, filed 12/12/2017 (Korea). 
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
However, to overcome a prior art rejection, applicant(s) must submit a translation of the foreign priority papers in order to perfect the claimed foreign priority because said papers has not been made of record in accordance with 37 CFR 1.55.  See MPEP § 201.15.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 5 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Specifically, the amended claim 1 recited the limitation that “a refractive portion refracting incident light and configured as an aspheric”. However, these limitations are not supported by the original disclosure. Specifically, the original specification notes in paragraph 17 of the published application that “an overall area of the refractive portion 100 may be the valid region 110 configured as an aspheric surface”, i.e. that the valid region 110 can be configured as aspheric surface. As such there appears no clear support that refractive portion 100 including invalid region 120 is also aspheric surface. Applicant has not pointed out where the new claim limitation is supported, nor does there appear to be a written description of the claim limitation noted above in the application as filed.  Therefore the support for the limitation is not apparent, and applicant has not pointed out where the limitations are supported (see MPEP 2163.04, Sec. I). For the purposes of examination the above limitation will be treated broadly such that at least some part of the refractive region can be aspheric. It is suggested to amend the claim and provide explanations for the support from the original specification. 
Claims 3 and 5 now recite the limitations for “a non-light refracting region”. However, these limitations are not supported by the original disclosure. Specifically, the disclosure does not provide definitions or explanations for the above terms. Moreover the above term is not supported given that the claim defined “a refractive portion” is “refracting incident light”, which is contradictory with the above limitation and the whole phrase that “the refractive portion comprises the light refracting region and a non-light refracting region”. Applicant has not pointed out where and how the new claim limitations are supported, nor does there appear to be a written description of the claim limitations noted above in the application as filed.  Therefore the support for the limitation is not apparent, and applicant has not pointed out where the limitations are supported (see MPEP 2163.04, Sec. I). 


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the phrase limitation that the “lens satisfies an equation 0.2 <= L/(Dmax - DED) <= 1.0, where Dmax is a maximum diameter of the refractive portion, DED is a maximum diameter of a light refracting region in the refractive portion, L is a length of the light shielding portion extending from a boundary between the flange portion and the refractive portion towards the refractive portion " in last lines of claim 1.  However, this limitation is confusing, since it is unclear to what extent it can be treated given that claim defines “a refractive portion” that is “refracting incident light” which has its maximum diameter as Dmax is a maximum diameter of the refractive portion, but then the refractive portion has only a part that is actually refracting light defined with its maximum as “DED is a maximum diameter of a light refracting region in the refractive portion”, because other part of the refractive portion is covered with shielding portion that in the refractive portion part has length L. Hence the difference of maximum diameters above is actually same as length L of the shielded portion, and the above expression is valid at the upper limit L/(Dmax-DED) =1. Therefore it is unclear how and when can the above expression be satisfied for other values where the ration is between 0.2 and 1? In other words, it is unclear what defines and/or determines DED as diameter or size of the light refracting region in the refractive portion, in terms of lens structure and configuration.  
 For the purposes of examination, the above phrase limitation will be treated broadly such that the light refracting region in the refractive portion and its maximum DED correspond to at least some region of the refractive portion that is not covered or blocked by some other light shielding structure(s) . It is suggested to amend the claims and provide explanations if different meaning are sought and in order to remove the indefiniteness issues. 
Claims 2-7 and 9 depend on claim 1 and therefore inherit the same deficiency. 

Claim 3 recites the phrase limitation that the refractive portion that is refracting incident light comprises “non-light refracting region in the refractive portion”. However, this phrase limitation is confusing because it is not clearly supported by the original disclosure and it is unclear how it can be understood and treated. Specifically, it is unclear how the term for " non-light refracting region” can be determined or evaluated, and to what extent or what conditions need to be met in order to designate some part of the refractive portion as non-light refracting region at least to some degree and according to what measure or standard?  Moreover, it is unclear how the above term is used to describe an object when their meaning can be subjective and dependent on other elements, objects and conditions that are not part of the claimed lens structures. Specifically, it is noted that for an optical lens having an optical refractive portion, part of which is used and part of which is unused, where the unused part is given by the entire optical system with plurality of lenses, diaphragms, apertures, field stops and other elements part of the optical system that guide and determine the main light propagation in such optical system. However, in the instant claims there no other lens elements or optical system parts which could determine where the light rays propagate with respect to optical refractive portion of the lens (see MPEP 2173.05(b), Secs. I, II, IV). For the purposes of examination the above limitation will be treated broadly, such that the optical i.e. light refracting region is region where the light beam propagates, and the non-refracting region is region where light beams can propagate at least to an extent or cannot propagate due to other structures or shielding parts.  It is suggested to amend the claims and provide explanations if different meaning are sought and in order to remove the indefiniteness issues. 
Claim 5 recites the limitation "non-light refracting region" in line 2.  This limitation is indefinite for the same reasons as detailed in claim 3 above. 
It is suggested to amend the claim and provide explanations if different meaning is sought and in order to remove the indefiniteness issues. 


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawasaki  US 20170293051 A1 (of record, see Information Disclosure Statement dated 06/26/2020).
In regard to independent claim 1, Kawasaki teaches (see Figs. 1-5) a lens (e.g. optical component, e.g. lens 1, see Title, Abstract, paragraphs [01-06, 14-19, 29-33, 35-41], including lenses and aspherical lenses with their optically effective and non-effective areas that are covered with antireflection and light shielding film, that prevent harmful rays and raise of flares and ghosts, see e.g. paragraphs [03, 38-40]), comprising: 
a refractive portion refracting incident light  and configured as aspheric (i.e. as optical component lens 1 e.g. aspheric lens, transparent lens substrate , with e.g. convex, concave surface,  smooth surface 1b, including optically effective and non-effective areas, see paragraphs [29-33, 36-37]); 
a flange portion disposed at an edge of the refractive portion (i.e. surrounding surface area  1c, 1d disposed at the edge of smooth surface 1b, in optically non-effective area paragraphs [29-31, 36-37], as depicted in e.g. Figs. 1-3); and 
a light shielding portion shielding incident light and extending from the flange portion towards the refractive portion (i.e. as shielding film 2 extending from flange portion 1d,1c towards optical surface 1b i.e. effective area on 1,  and it’s portion 5 as flattening member disposed over the portion of structure film 4 on surface of lens 1, paragraphs [29-32, 36-37], as depicted in e.g. Figs. 1-3]), 
wherein the lens satisfies an equation 
0.2 <= L/(Dmax - DED) <= 1.0 (i.e. as due to the length of the shielding film 2 on concave surface portion 1b in Fig. 1-3, and the difference between the maximum diameter of the concave smooth surface 1b and the maximum diameter of optically effective area of 1b extending to edge of shielding film 1 (in which case above ratio is 1) or edge of region 12 (in which case the ration above is slightly less than 1, due to e.g. sizes of lens and width of region 12 and overlap region), as depicted in Fig. 1-3, see paragraphs [29-32, 35-37, 47], Table 1),
where Dmax is a maximum diameter of the refractive portion (i.e. as maximum diameter of the concave smooth surface 1b with optically effective and non-effective region in the concave part of the lens surface, as depicted in Figs. 1-3), DED is a Page 8013057.1738 maximum diameter of an effective region in the refractive portion (i.e. as the maximum diameter of optically effective area of 1b extending to edge of shielding film 1 or edge of region 12, as depicted in Fig. 1-3), L is a length of the light shielding portion extending from a boundary between the flange portion and the refractive portion towards the refractive portion (i.e. as length of the shielding film 2 on concave surface portion 1b i.e. extending from boundary between 1c and 1b areas towards the 1b area in Fig. 1-3, paragraphs [29-32, 35-37, 47], Table 1).  
Regarding claim 2, Kawasaki teaches (see Figs. 1-5) that the light shielding portion (2) comprises a first light shielding portion disposed in the flange portion (2 covering flange non-effective areas 1c, 1d, paragraphs [29-32, 36-37], see Figs. 1-3), and a second light shielding portion disposed in the refractive portion (i.e. as shielding film 2 on concave surface portion 1b i.e. extending from boundary between 1c and 1b areas towards the 1b area in Fig. 1-3, paragraphs [29-32, 36-37]).   
Regarding claim 3, Kawasaki teaches (see Figs. 1-5) that the refractive portion comprises the light refracting region and a non-light refracting region (i.e. as transparent lens 1 , has smooth surface 1b, including optically effective area with antireflecting coating 3 and non-effective area i.e. covered with shielding film 2 or in region 12, see paragraphs [29-33, 36-37], Figs 1-3).  
Regarding claim 4, Kawasaki teaches (see Figs. 1-5) that the flange portion comprises a protrusion configured to be in contact with an adjacent lens (i.e. as flange portion surface area 1c as surrounding area  has a flat portion protruding from the optically effective areas that can serve as contact areas for lens in optical system(s) , see paragraphs [02, 29-33, 36-37, 50], Figs 1-3).   
Regarding claim 5, Kawasaki teaches (see Figs. 1-5) that the light shielding portion (2) is disposed in the flange portion and in a non-light refracting region of the refractive portion (i.e. as shielding film 2 is disposed in flange areas 1d,1c i.e. and in non-effective area of the 1b smooth concave surface, surface of lens 1, as depicted in e.g. Figs. 1-3], see paragraphs [29-33, 36-37]).  
Regarding claim 6, Kawasaki teaches (see Figs. 1-5) that the refractive portion has a concave surface (i.e. as optical component lens 1 as meniscus lens, has 1b surface area that is concave, as depicted in e.g. Figs. 1-3], see paragraphs [29-33]). 
Regarding claim 7, Kawasaki teaches (see Figs. 1-5) that the refractive portion has a convex surface (i.e. as optical component lens 1 as meniscus lens, has convex surface, opposite from 1b surface, as depicted in e.g. Figs. 1-3], see paragraphs [29-33]). 
Regarding claim 9, Kawasaki teaches (see Figs. 1-5) that the light shielding portion (2)  is disposed on a circumferential surface of the flange portion (i.e. as 2 is disposed on e.g. lateral surface 1d of the flange part 1c,1d of the lens 1, paragraphs [36-37], as depicted in Figs. 1-2).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sonoda et al (hereafter Sonoda, of record) US 20160377767 A1 in view of Kawasaki  US 20170293051 A1 (of record, see Information Disclosure Statement dated 06/26/2020).
 In regard to independent claim 1, Sonoda teaches (see Figs. 1-9) a lens (i.e. lens assembly, with e. g. lenses 1, 2, see Title, Abstract, paragraphs [13, 15-22, 34-38, 46-50]), comprising: 
a refractive portion refracting incident light  and configured as spheric (i.e. as lens portions e.g. surfaces convex 1a, concave 1b, and/or convex 2a, 2b of lenses 1 and 2 refracting incident light, including light radiation effective and ineffective portions, see paragraphs [34-37, 39, 46, 49]); 
a flange portion disposed at an edge of the refractive portion (i.e. as edge portion 15 of 1, 2 including radiation ineffective portions, portions for fixing lenses to lens barrel 3 and 8, paragraphs [34-39, 46-50], as depicted in e.g. Figs. 1-3); and 
a light shielding portion shielding incident light and extending from the flange portion towards the refractive portion (i.e. as light shielding film 6 and it’s portion 5 as flattening member disposed over the portion of structure film 4 on surface of lens 1, and 7 on lens 2, that are shielding incident light and extending from edge portion 15 towards lens portions e.g. concave/convex surfaces 1b, 2a  light refracting portions; note shielding film 6 is also member 5 as in Fig. 1 or separate shielding film 6 extending with member 5 as in Fig. 1, 3, paragraphs [34-39, 46-50]), 
wherein the lens satisfies an equation 
0.2 <= L/(Dmax - DED) <= 1.0 (i.e. as the length of the shielding film as 5 of 6(5) on concave surface portion 1a in Fig. 1, or length of film 7 on convex optical surface 2a, cover all of the concave portion of light radiation effective portion from the cusp/protrusion on 1b of 15 to the end portion covered with 5, as depicted in Figs. 2-3, and also because 7 covers all of the radiation effective portion on front convex surface 2a of 2 from the side surface edge to the contacting portion at protrusion/cusp of 1,1b at edge portion 15, as depicted in Fig. 2-3, paragraphs [34-39, 46-50], see also 112 section and claim interpretation above, i.e. as in Sonoda length of shielding film 5 past the cusp on surface 1b is the same as difference between maximum diameter of the optical refractive portion i.e. concave part of 1b to the cusp and maximum diameter of the light refracting portion of 1b extending jut to the edge of 5; and similarly for portion of 7 on convex surface 2a of lens 2 is same or smaller than the difference between maximum diameter of refractive portion i.e. convex portion of 2a and maximum diameter effective light refracting portion on 2a extending to/below the edge of 7 due in part to light blocking from lens 1 surface covered with shielding 5, as clearly depicted in Figs. 2-3),
where Dmax is a maximum diameter of the refractive portion (i.e. as maximum diameter of 1, 1b concave surface side up to the cusp/protrusion at 15, and/or diameter of lens 2, 2a convex surface, as depicted in Figs. 1-3), DED is a Page 8013057.1738 maximum diameter of an effective region in the refractive portion (i.e. as maximum diameter of 1, 1b of light refracting surface side up to the edge of light shielding film 5,6(5), and/or maximum diameter of 2, 2a light refracting surface side up to/below the edge of light shielding film 7 due in part to light blocking from lens 1 surface covered with shielding 5, as depicted in Figs. 1-3), L is a length of the light shielding portion extending from a boundary between the flange portion and the refractive portion towards the refractive portion (i.e. as the length of the shielding film as 5 of 6(5) in Fig. 1 on concave part of 1b, and/or length of film 7 on optical convex surface 2a, covering all of the portion of light refracted portion from the cusp/protrusion on 1b of 15 to the end portion covered with 5, as depicted in Figs. 2-3, and length of 7 covering of the convex portion on front surface 2a of 2 from the side surface edge to the contacting portion at protrusion/cusp of 1,1b at edge portion 15, as depicted in Fig. 1, paragraphs [34-39, 46-50]).  
But, Sonoda is silent that the refractive portion is configured as aspheric. 
However, Kawasaki teaches in the same field of invention of an optical component and method of manufacturing the same (see Figs. 1-5, Title, Abstract, paragraphs [01-06, 14-19, 29-33, 35-41], including optical elements including lenses and aspherical lenses with their optically effective and non-effective areas that are covered with antireflection and light shielding film, that prevent harmful rays and raise of flares and ghosts, see e.g. paragraphs [03, 38-40]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Kawasaki of providing lens shielding arrangement to optical elements including aspherical lenses to lens assembly and lens of Sonoda in order to provide light shielding and prevent harmful rays and raise of flares and ghosts to aspheric lenses, (see Kawasaki e.g. paragraphs [03, 38-40]).
Regarding claim 2, Sonoda-Kawasaki combination teaches the invention as set forth above and Sonoda teaches (see Figs. 1-9) that the light shielding portion (6(5), 7) comprises a first light shielding portion disposed in the flange portion (i.e. as 6(5) and 7 disposed in edge portion 15 in light radiation ineffective portions, paragraphs [34-39, 46-50], as depicted in Figs. 1-3), and a second light shielding portion disposed in the refractive portion (i.e. as e.g. 5 of 6(5) and 7 portion disposed on parts of optical surfaces 1b, 2a of 1 and 2 in light radiation effective portions region  i.e. past the cusp in 15, paragraphs [34-39, 46-50], as depicted in Figs. 1-3). 
Regarding claim 3, Sonoda-Kawasaki combination teaches the invention as set forth above and Sonoda teaches (see Figs. 1-9) that the refractive portion comprises the light refracting region and a non-light refracting region (i.e. as lens 1, 2 have surfaces e.g. concave 1b, and convex 2a of 1 and 2 refracting incident light that including light refracting portion e.g. convex/concave portions not covered with shielding film 5(6) or 7, and ineffective portions e.g. portions where e.g. light shielding film 5,6(5) or 7 is deposited, see paragraphs [34-37, 39, 46, 49-50], as depicted in Figs. 1-3).  
Regarding claim 4, Sonoda-Kawasaki combination teaches the invention as set forth above and Sonoda teaches (see Figs. 1-9) that the flange portion comprises a protrusion configured to be in contact with an adjacent lens (i.e. as the edge portion 15 includes protrusion, marked as 55, 45 and its equivalents in Fig 1, see Figs. 7-9) configured to be in contact with an adjacent lens, paragraphs [16, 22, 3438, 46-47]).  
Regarding claim 5, Sonoda-Kawasaki combination teaches the invention as set forth above and Sonoda teaches (see Figs. 1-9) that the light shielding portion (6(5), 7) is disposed in the flange portion and a non-light refracting portion of the refractive portion (i.e. as 6(5) and 7 disposed in edge portion 15 in light radiation ineffective concave (or convex) portions, paragraphs [34-39, 46-50], as depicted in Figs. 1-3), and region portion disposed on parts of optical surfaces 1b, 2a of 1 and 2 in light radiation effective portions just past the cusp of 15, paragraphs [34-39, 46-50], as depicted in Figs. 1-3). 
Regarding claim 6, Sonoda-Kawasaki combination teaches the invention as set forth above and Sonoda teaches (see Figs. 1-9) that the refractive portion has a concave surface (i.e. as concave surface 1b of 1, paragraphs [34-39, 46-50], as depicted in Figs. 1-3).  
Regarding claim 7, Sonoda-Kawasaki combination teaches the invention as set forth above and Sonoda teaches (see Figs. 1-9) that the refractive portion has a convex surface (i.e. as convex surface 1a of 1, 2a, 2b of 2, see  paragraphs [34-39, 46-50], as depicted in Figs. 1-3).  
Regarding claim 9, Sonoda-Kawasaki combination teaches the invention as set forth above and Sonoda teaches (see Figs. 1-9) that the light shielding portion (6(5), 7) is disposed on a circumferential surface of the flange portion (i.e. as shielding film 6(5), 7 is disposed on circumferential side surfaces of 1, 2 in edge portions 15, see paragraphs [34-36], as depicted in Fig. 1).


Response to Arguments

Applicant's arguments filed in the remarks dated 01/19/2021 with respect to claim 1 have been fully considered but they are not persuasive. 
The Applicant argues on page 7 paragraph 2 to page 8 paragraph 4 that the cited prior art of Sonoda does not disclose the new amended claim limitation for (1) "the lens satisfies an equation 0.2  L/(Dmax - DED)   1.0, where Dmax is a maximum diameter of the refractive portion, DED is a maximum diameter of the light refracting region in the refractive portion, L is a length of the light shielding portion extending from a boundary between the flange portion and the refractive portion towards the refractive portion," because allegedly Sonoda does not recite or have DED as the maximum diameter of the light refracting region. The Examiner respectfully disagrees. With respect to issue (1) as noted in the rejection above, the cited prior art of Sonoda teaches most and in combination with the cited prior art of Kawasaki renders obvious all limitations of claim 1, as Sonoda teaches (see Figs. 1-9) a lens (i.e. lens assembly, with e. g. lenses 1, 2, see Title, Abstract, paragraphs [13, 15-22, 34-38, 46-50]), comprising: 
a refractive portion refracting incident light  and configured as spheric (i.e. as lens portions e.g. surfaces convex 1a, concave 1b, and/or convex 2a, 2b of lenses 1 and 2 refracting incident light, including light radiation effective and ineffective portions, see paragraphs [34-37, 39, 46, 49]); 
a flange portion disposed at an edge of the refractive portion (i.e. as edge portion 15 of 1, 2 including radiation ineffective portions, portions for fixing lenses to lens barrel 3 and 8, paragraphs [34-39, 46-50], as depicted in e.g. Figs. 1-3); and 
a light shielding portion shielding incident light and extending from the flange portion towards the refractive portion (i.e. as light shielding film 6 and it’s portion 5 as flattening member disposed over the portion of structure film 4 on surface of lens 1, and 7 on lens 2, that are shielding incident light and extending from edge portion 15 towards lens portions e.g. concave/convex surfaces 1b, 2a  light refracting portions; note shielding film 6 is also member 5 as in Fig. 1 or separate shielding film 6 extending with member 5 as in Fig. 1, 3, paragraphs [34-39, 46-50]), 
wherein the lens satisfies an equation 
0.2 <= L/(Dmax - DED) <= 1.0 (i.e. as the length of the shielding film as 5 of 6(5) on concave surface portion 1a in Fig. 1, or length of film 7 on convex optical surface 2a, cover all of the concave portion of light radiation effective portion from the cusp/protrusion on 1b of 15 to the end portion covered with 5, as depicted in Figs. 2-3, and also because 7 covers all of the radiation effective portion on front convex surface 2a of 2 from the side surface edge to the contacting portion at protrusion/cusp of 1,1b at edge portion 15, as depicted in Fig. 2-3, paragraphs [34-39, 46-50], see also 112 section and claim interpretation above, i.e. as in Sonoda length of shielding film 5 past the cusp on surface 1b is the same as difference between maximum diameter of the optical refractive portion i.e. concave part of 1b to the cusp and maximum diameter of the light refracting portion of 1b extending jut to the edge of 5; and similarly for portion of 7 on convex surface 2a of lens 2 is same or smaller than the difference between maximum diameter of refractive portion i.e. convex portion of 2a and maximum diameter effective light refracting portion on 2a extending to/below the edge of 7 due in part to light blocking from lens 1 surface covered with shielding 5, as clearly depicted in Figs. 2-3),
where Dmax is a maximum diameter of the refractive portion (i.e. as maximum diameter of 1, 1b concave surface side up to the cusp/protrusion at 15, and/or diameter of lens 2, 2a convex surface, as depicted in Figs. 1-3), DED is a Page 8013057.1738 maximum diameter of an effective region in the refractive portion (i.e. as maximum diameter of 1, 1b of light refracting surface side up to the edge of light shielding film 5,6(5), and/or maximum diameter of 2, 2a light refracting surface side up to/below the edge of light shielding film 7 due in part to light blocking from lens 1 surface covered with shielding 5, as depicted in Figs. 1-3), L is a length of the light shielding portion extending from a boundary between the flange portion and the refractive portion towards the refractive portion (i.e. as the length of the shielding film as 5 of 6(5) in Fig. 1 on concave part of 1b, and/or length of film 7 on optical convex surface 2a, covering all of the portion of light refracted portion from the cusp/protrusion on 1b of 15 to the end portion covered with 5, as depicted in Figs. 2-3, and length of 7 covering of the convex portion on front surface 2a of 2 from the side surface edge to the contacting portion at protrusion/cusp of 1,1b at edge portion 15, as depicted in Fig. 1, paragraphs [34-39, 46-50]).  As noted Sonoda is silent that the refractive portion is configured as aspheric. But as presented above, this feature is obvious since the structures described are not critical to the specific lens surface, as Kawasaki teaches in the same field of invention of an optical component and method of manufacturing the same (see Figs. 1-5, Title, Abstract, paragraphs [01-06, 14-19, 29-33, 35-41], including optical elements including lenses and aspherical lenses with their optically effective and non-effective areas that are covered with antireflection and light shielding film, that prevent harmful rays and raise of flares and ghosts, see e.g. paragraphs [03, 38-40]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Kawasaki of providing lens shielding arrangement to optical elements including aspherical lenses to lens assembly and lens of Sonoda in order to provide light shielding and prevent harmful rays and raise of flares and ghosts to aspheric lenses, (see Kawasaki e.g. paragraphs [03, 38-40]).
Specifically, Sonoda clearly teaches that the lens satisfies an equation 
0.2 <= L/(Dmax - DED) <= 1.0 (i.e. as the length of the shielding film as 5 of 6(5) on concave surface portion 1a in Fig. 1, or length of film 7 on convex optical surface 2a, cover all of the concave portion of light radiation effective portion from the cusp/protrusion on 1b of 15 to the end portion covered with 5, as depicted in Figs. 2-3, and also because 7 covers all of the radiation effective portion on front convex surface 2a of 2 from the side surface edge to the contacting portion at protrusion/cusp of 1,1b at edge portion 15, as depicted in Fig. 2-3, paragraphs [34-39, 46-50], see also 112 section and claim interpretation above, i.e. as in Sonoda length of shielding film 5 past the cusp on surface 1b is the same as difference between maximum diameter of the optical refractive portion i.e. concave part of 1b to the cusp and maximum diameter of the light refracting portion of 1b extending jut to the edge of 5; and similarly for portion of 7 on convex surface 2a of lens 2 is same or smaller than the difference between maximum diameter of refractive portion i.e. convex portion of 2a and maximum diameter effective light refracting portion on 2a extending to/below the edge of 7 due in part to light blocking from lens 1 surface covered with shielding 5, as clearly depicted in Figs. 2-3),
where Dmax is a maximum diameter of the refractive portion (i.e. as maximum diameter of 1, 1b concave surface side up to the cusp/protrusion at 15, and/or diameter of lens 2, 2a convex surface, as depicted in Figs. 1-3), DED is a Page 8013057.1738 maximum diameter of an effective region in the refractive portion (i.e. as maximum diameter of 1, 1b of light refracting surface side up to the edge of light shielding film 5,6(5), and/or maximum diameter of 2, 2a light refracting surface side up to/below the edge of light shielding film 7 due in part to light blocking from lens 1 surface covered with shielding 5, as depicted in Figs. 1-3), L is a length of the light shielding portion extending from a boundary between the flange portion and the refractive portion towards the refractive portion (i.e. as the length of the shielding film as 5 of 6(5) in Fig. 1 on concave part of 1b, and/or length of film 7 on optical convex surface 2a, covering all of the portion of light refracted portion from the cusp/protrusion on 1b of 15 to the end portion covered with 5, as depicted in Figs. 2-3, and length of 7 covering of the convex portion on front surface 2a of 2 from the side surface edge to the contacting portion at protrusion/cusp of 1,1b at edge portion 15, as depicted in Fig. 1, paragraphs [34-39, 46-50]).  Moreover, due to the disclosed structures of films and coatings applied to lens 1 or 2, the optical surfaces necessarily include effective optical portion(s) through which optical rays pass in and out of, and optical portions that are obstructed and shielded by applied or nearby shielding films, and such portions have their corresponding maximum diameters, as clearly outlined above and depicted in Figures 1-2. 
 It is also noted that the term for DED is a maximum diameter of the light refracting region in the refractive portion is unclear (see also the above presented 112(b) section), because it is not clearly defined and distinguished in terms of recited lens structures, and may even be regarded as arbitrary. Regarding the above issue (1) it is noted that the elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required.  In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).  MPEP § 2131. Moreover, Applicant’s argument that 
film 5 of Sonoda is merely disposed on the fine uneven structure film 4 (paragraph 46) and is not the same as difference between Dmax and DED, is neglecting the structures of the applied shielding films on the surfaces of the lens element 1 with its specific characteristics as presented in Sonoda reference. The maxim diameters, Dmax and DED of lens 1 or 2 are clearly denoted with regard to the lens surfaces 1b and 2a with the difference being the length of the applied shielding 5 on the optically effective portions of lens surfaces 1b or 2a, as presented above. Thus it is additionally noted that "[t]he use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968))." MPEP §2123.  
No additional substantial arguments were presented in the Remarks date 01/19/2021 after paragraph 4 on page 8. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015.  The examiner can normally be reached on Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARIN PICHLER/             Primary Examiner, Art Unit 2872